DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                             FOURTH DISTRICT

         GERALD G. SMITH, a/k/a GERALD GLENN SMITH,
                          Appellant,

                                   v.

       21st MORTGAGE CORPORATION, a foreign corporation,
                         Appellee.

                     Nos. 4D19-1124 & 19-1273

                          [January 9, 2020]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Frank David Ledee, Judge; L.T. Case No. CACE 15-
020646 (11).

  Gerald G. Smith, Fort Lauderdale, pro se.

   Tim W. Sobczak and Leslie S. White of Dean, Mead, Egerton,
Bloodworth, Capouano & Bozarth, P.A., Orlando, for appellee.

PER CURIAM.

  Affirmed.

GROSS, DAMOORGIAN and KLINGENSMITH, JJ., concur.

                         *          *          *

  Not final until disposition of timely filed motion for rehearing.